COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 CARLOS GUSTAVO PERLASCA,                         §
                                                                  No. 08-10-00246-CR
                     Appellant,                   §
                                                                     Appeal from the
 v.                                               §
                                                                County Criminal Court 3
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                     Appellee.                                    (TC# 20090C06776)
                                                  §


                                   MEMORANDUM OPINION

          Carlos Gustavo Perlasca is attempting to appeal his conviction for assault causing bodily

injury against a family member. Because he did not file a timely notice of appeal, we dismiss the

appeal.

          On August 5, 2010, this Court received a letter from Appellant, indicating that he wished

to pursue an appeal in this matter. In the letter, Appellant states that he had written the trial judge

more than two months earlier to request an appeal and that he knows he is “way out of the

deadline.” Appellant also provided this Court with a copy of a judgment, indicating that he was

placed on community supervision on December 17, 2009.

          By letter dated August 12, 2010, the clerk of this Court advised Appellant that she had

filed his letter as a notice of appeal. The clerk further advised Appellant of the Court’s intent to

dismiss the appeal for want of jurisdiction because the notice of appeal did not appear to be

timely. The clerk informed Appellant that unless he could show grounds for continuing the

appeal within ten days, the appeal could be dismissed without further notice. To this date,
Appellant has not responded to the clerk’s letter.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). Because there is no indication that a motion for

new trial was filed, Appellant’s notice of appeal was due to be filed on January 19, 2010--thirty

days after the day sentence was imposed in open court. See TEX .R.APP.P. 26.2(a); see also

TEX .R.APP .P. 4.1(a)(providing that if the last day of a period falls on a weekend or a legal

holiday, the period extends to the next day that is not a Saturday, Sunday, or legal holiday). To

obtain an extension of time to file the notice of appeal, Appellant was required to file both the

notice of appeal and a motion for extension of time within fifteen days of the due date. See

TEX .R.APP .P. 26.3. Appellant did not comply with this procedure. His notice of appeal,

received in this Court on August 5, 2010, was not timely. Accordingly, we dismiss the appeal for

want of jurisdiction.



September 22, 2010
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                 -2-